Citation Nr: 1820758	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  12-23 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1989 to February 1993 and in the Army National Guard from January 2004 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

This matter was remanded by the Board in February 2014 and July 2016 for further development and has since been returned to the Board for appellate review.  

The issue of entitlement to service connection for bilateral loss of vision was also before the Board in July 2016 and remanded for further development. Following the remand, this issue was subsequently granted by a rating decision in November 2017. As such, this issue is no longer on appeal and will not be addressed.


FINDING OF FACT

Bilateral hearing loss did not have its onset in service and is not otherwise related to active duty.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017). To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2017). 

In addition, service connection for certain chronic diseases, including sensorineural hearing loss, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015). Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. 38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim. 38 C.F.R. §§ 3.303(b), 3.309 (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2017). It has been established that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and current disability. See Hensley v. Brown, 5 Vet. App. 155 (1993). The Board notes that the directives in Hensley are consistent with 38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay testimony is competent to establish the presence of observable symptomatology). Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible. See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017). When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert. v. Derwinski, 1 Vet. App. 49, 55 (1990).  

According to the service treatment records (STRs), the Veteran experienced a threshold shift from enlistment to separation from service in 1988 and 1993. On the February 1988 enlistment examination, the Veteran's hearing acuity was:

 
 
 
HERTZ
 
 
 
1000
2000
3000
4000

RIGHT
0
5
5
10

LEFT
0
0
0
5


On the February 1989 STR, the Veteran's hearing acuity was:

 
 
 
HERTZ
 
 
 
1000
2000
3000
4000

RIGHT
5
5
10
10

LEFT
-5
5
15
5


On the December 1992 separation examination, the Veteran's hearing acuity was:

 
 
 
HERTZ
 
 
 
1000
2000
3000
4000

RIGHT
25
30
30
25

LEFT
30
35
35
30


The Veteran's military personnel records indicate that he participated in Operation Desert Shield and Operation Desert Storm in the Persian Gulf in 1991. 

In 2003, the Veteran enlisted in the Army National Guard. On the enlistment examination in April 2003, the Veteran's hearing acuity was found to be:

 
 
 
HERTZ
 
 
 
1000
2000
3000
4000

RIGHT
0
0
0
10

LEFT
0
0
10
15


In 2005, upon return from deployment for the Gulf War, the Veteran requested that a physical examination not be part of the demobilization processing. Therefore, an audiological examination was not administered. 

On the April 2008 VA examination the Veteran reported that he experienced military noise exposure due to gunfire as a gunner in service. The Veteran admitted to post-military noise exposure from machinery noise as a mechanic. The Veteran's hearing acuity was found to be:

 
 
 
HERTZ
 
 
 
1000
2000
3000
4000

RIGHT
0
10
20
20

LEFT
5
5
10
15


The April 2008 VA examiner opined that it was less likely than not that the Veteran had bilateral hearing loss caused by or the result of acoustic trauma during service. The examiner reasoned that the Veteran had normal auditory thresholds at separation at entrance and he currently had normal auditory thresholds. The examiner further stated that although he may have been exposed to high noise levels during military service, there is no evidence the exposure resulted in acoustic trauma. No hearing loss was diagnosed at the time.

On the November 2009 claim, the Veteran stated that he was exposed to noise in August 1990 aboard the USS Iwo Jima. In an August 2010 VA treatment record, he reported that he was exposed to small arms fire in Central American in 1990 and during the Gulf War with Iraq Forces from 1990 to 1991. He also experienced explosions in the Gulf War and an explosion due to exploding boiler onboard the USS Iwo Jima in October 1990. On the December 2010 notice of disagreement (NOD) the Veteran stated that he experienced "white noise," particularly in the right ear. In a September 2012 VA treatment record the Veteran stated that he "failed" a private hearing test related to his employment. In an October 2016 VA treatment record the Veteran reported that he experienced dull hearing. 

On the February 2017 VA examination the Veteran stated that he has difficulty understanding speech in background noise. The examiner diagnosed the Veteran with bilateral sensorineural hearing loss. The examiner opined that the bilateral hearing loss was less likely than not caused by or the result of the Veteran's active duty. The examiner reasoned that the Veteran had normal auditory thresholds at initial entrance and some mild hearing loss at separation from service in 1993. However, the examiner noted that when he enlisted in 2004, he had normal auditory thresholds, which persisted without significant decrease four years after military service when he was initially evaluated for compensation and pension. Although there was some decrease in thresholds during the Veteran's first active duty period, the decrease was not a permanent decrease in the threshold, and there may have been a temporary condition contributing to the decrease or measurement error. However, the decrease was not noted in 2004 or 2009. Therefore, the examiner ruled out hearing loss caused by or the result of military service. She also found that the Veteran's current hearing loss was not caused by service because there is insufficient scientific evidence for delayed-onset of hearing loss due to military noise exposure. Hearing loss should occur at the time of the exposure, the examiner reasoned, and there is no sufficient evidence to determine whether permanent noise induced hearing loss can develop years after military noise exposure. 

Upon review of the record, the Board finds that the weight of the evidence is against a finding that the Veteran's bilateral hearing loss was caused by his active service. The Veteran's STRs reveal that although he experienced a threshold shift from 1988 to 1993, his hearing improved thereafter and was within normal limits at the time he joined the Army National Guard in April 2003. When the Veteran was next examined in April 2008, three years after separation from the Army National Guard, his hearing was still improved from the levels of hearing acuity found in 1993 and did not demonstrate hearing loss for VA compensation purposes. Additionally, there is no medical evidence suggesting that the Veteran's current bilateral hearing loss became manifest to a compensable degree within a year of his separation from military service in 2005. 38 C.F.R. §§ 3.307, 3.309 (2017). 

Furthermore, the Board finds persuasive the absence of probative evidence showing a nexus between the Veteran's service and his current hearing loss. The Board notes that the February 2017 VA examiner acknowledged his in-service noise exposure, but nonetheless concluded that it was less likely than not that his hearing loss was due to in-service noise exposure. In so finding, the examiner provided a report that considered the Veteran's history, medical records, her medical expertise and current medical knowledge, including citing to medical literature in the opinion. The examiner set out her findings in detail and provided clearly articulated reasons for her conclusions. For these reasons, the Board concludes that the February 2017 VA examination is the most probative evidence of record. 

The Board acknowledges the Veteran's report of being exposed to noise in service to be credible given his statements and his service in the Gulf War. However, laypersons are not generally competent to render an opinion as to the cause or etiology of a disability such as hearing loss because they do not have the requisite medical knowledge or training. See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence). See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). Hearing loss as it relates to meeting the requirements of 38 C.F.R. § 3.385 is not the type of condition that is readily amenable to mere lay diagnosis, as the evidence shows that audiometric and word recognition testing is needed. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Although the Veteran is competent to report diminished auditory acuity, there is no indication that he is competent to provide a diagnosis and etiology of sensorineural hearing loss for VA disability purposes, and nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating hearing disorders. See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012). The lay evidence does not constitute competent evidence and lacks probative value.

Relevant law and regulations do not provide for the grant of service connection in the absence of competent evidence linking the current disability to service. The Board is satisfied that the February 2017 VA examiner's opinion is adequate for deciding this claim. The February 2017 VA examiner's medical opinion, which is based on the entire record, including the Veteran's own history, is that his bilateral hearing loss is not at least as likely as not related to service. This opinion is not contradicted by any medical evidence of record. Because the VA examiner's opinion outweighs evidence in favor of the claim, and in light of the foregoing analysis and the underlying facts, the Veteran's claim for bilateral hearing loss must be denied.

Based on the foregoing, the preponderance of the evidence is against the claim for service connection for bilateral hearing loss. The benefit of the doubt doctrine is not applicable, and the claim must be denied. See 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for bilateral hearing loss is denied. 




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


